DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 16 is objected to because of the following informalities:  lines 3 and 9: insert a “,” between beverage and confection.  Appropriate correction is required.

Drawings

The drawings are objected to because Figs. 2, 4 and 6-9 lack a label on the y-axis.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims a method of “improving taste and/or off-taste” where the addition of the 1,3-propanediol “improves” the taste or off-taste compared to a composition that does not include the 1,3-propanediol.  However, it is unclear what would be considered an “improved” taste or off-taste given that taste is highly subjective, and the combination of two or more of sweet, sour and bitter additives, in an unlimited number of foods, beverages, confections or concentrates allows for almost endless possibilities for “taste” or “off-taste.”  For purposes of examination, a composition comprising two or more of the sour additives, bitter additives and sweeteners in amounts as claimed, and in combination with 1,3-propanediol in an amount as claimed will be considered to meet the “improved” taste or off-taste limitations.
 Claim 5 depends from claim 1 and recites the “tasteful composition” comprises less of an amount of the one or more sweeteners or one or more sour additives than a control composition comprising 1,3-propanediol, “an amount of the one or more sour additives and an amount of the one or more sweeteners” and the tasteful composition has an improved taste compared to the control composition. 
As with claim 1, it is unclear what would meet the “improved taste” given the myriad possible compositions with a sour additive and a sweetener.  Further, where claim 5 depends from claim 1, and the control composition in claim 1 does not include 1,3-propanediol, it is unclear what the method of claim 5 is to encompass.
Claims 6 and 7 claim an amount of sour additives and sweeteners that are “at least 5% less” than in a control composition.  The basis for the % is unclear.  Further, given claims 6 and 7 ultimately depend from claim 1, and claim 1 claims a range of 3,000 to 15,000 ppm sour additives and 600 ppm to 3,000 ppm, compositions comprising a 5% reduction in the sour additive or sweetener would still fall within the amounts recited in claim 1.  
For example, a composition comprising 10,000 ppm sour additive, 3000 ppm sweetener additive and 2,000 ppm 1,3-propanediol would meet claim 1.  A composition comprising 9,500 ppm sour additive, 2850 ppm sweetener and 2,000 ppm 1,3-propanediol also meets claim 1, but comprises 5% less sour additive and sweetener.  Therefore, given that the compositions with the reduced amounts of sour additive and sweetener still fall within the ranges of claim 1, it is unclear what, exactly, causes the alleged “improved taste” if claim 1 states the improvement is in comparison to a composition with no 1,3-propanediol and claim 5 says the improvement is in comparison to a composition with the same range of 1,3-propanediol but less sour additive or sweetener.
Further, reducing the amount of a sour additive, for example, would reasonably be expected to reduce the sourness of a composition.  This reduction in sourness may be considered an “improvement,” regardless of the presence of the 1,3-propanediol.  Thus it is unclear what applicant is claiming as their invention.
Claim 9 claims “improving” the mouthfeel of a composition.  Given the myriad different mouthfeels encompassed by compositions including virtually any food, beverage, confection or concentrate, it is unclear what would be considered an “improved” mouthfeel to meet claim 9.  For purposes of examination, the combination of 1,3-propanediol and a bitter additive will be considered to “improve” the mouthfeel of any composition in which both the bitter additive and 1,3-propanediol are present.
Claim 9 also claims “reducing the amount of the one or more bitter additives.”  Reduced compared to what?  Further, as described above with regard to claims 6 and 7, given that the compositions with the reduced amounts of bitter additives could still fall within the ranges of claim 9, it is unclear what, exactly, causes the alleged “improved mouthfeel” if claim 9 requires both an amount of bitter additive, and the bitter additive to be “reduced.”  Where a composition comprises a “bitter additive” in combination with an amount of 1,3-propanediol as claimed, the composition will be considered to meet the claim.
Claim 11 claims the bitter additive is reduced by at least 5%.  The basis for the % is unclear.
Claim 16, similar to claim 5, claims a method of improving the taste of a composition comprising providing a composition containing an amount of 1,3-propanediol in combination with a sour additive and a sweetener “as compared to” a control composition that comprises the same range of 1,3-propanediol, and an amount of sour additive or sweetener that is less than in a control composition.
The only active step in the method appears to be “providing” the composition with the 1,3-propanediol, sour additive and sweetener.  It is unclear how simply “providing” these components improves the taste of the composition.  Further, as stated above, by lowering the amount of the sour additive, regardless of the presence of the 1,3-propanediol, the taste could be considered to be improved in that the taste would reasonably be expected to be less sour.  Therefore, it is unclear what steps are needed to meet claims 16-18.
Claim 19 claims claim the improved composition and the control composition comprise “substantially the same” amount of bitter additive.  However, where claim 19 depends from claim 16, and claim 16 claims the sour additive or sweetener is present in the improved composition in an amount “less than” the control, it is unclear what amounts are considered “substantially the same” vs. “less than” in order to meet the claims. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dierbach et al. (9,408,406; cited on IDS filed September 15, 2022).
Regarding claim 1, Dierbach et al. teach methods of improving tastes of food, beverages, confections and concentrate compositions, where the compositions comprise an acid in combination with 1,3-propanediol to improve the flavor profile of the food or beverage.  The 1,3-propanediol is taught to be included in a range from 0.0001% to 0.006% by weight (i.e., 1 ppm to 60 ppm) (col. 4 lines 37-55), overlapping the claimed range for 1,3-propanediol.
Dierbach et al. specifically teach a composition comprising 1875 ppm citric acid (i.e., sour additive), 320 ppm Reb A (i.e., sweetener) and 857 ppm 1,3-propanediol, falling within the claimed range (Example 5).  The amount of 1,3-propanediol falls within the claimed range.  The amounts of citric acid and Reb A are lower than claimed.
However, where Dierbach et al. teach that the presence of 1,3-propanediol increased the sourness perception when combined with citric acid (col. 15 lines 26-27), it would have been obvious to have decrease the amount of sour additives in the “tasteful composition” that also comprises 1,3-propanediol with the reasonable expectation that a suitably acidic composition would continue to be provided.  This would have required no more than routine experimentation where Dierbach et al. generally teach that the presence of the 1,3-propanediol favorably modifies the flavor profile of compositions in which the 1,3-propanediol is included.
Regarding claim 2, acids taught by Dierbach et al. include citric and malic (Examples 8-10).
Regarding claim 3, sweeteners taught by Dierbach et al. include sucralose, aspartame and acesulfame potassium (col. 5 lines 14-25).
Regarding claim 4, given that claim 1 requires “two or more” of sour, bitter and sweeteners in the composition, and Dierbach et al. teach sour additives and sweeteners, by meeting claim 1 with these teachings, claim 4 is also considered to be met.
Regarding claim 5, as stated above in the 112(b) section, it is unclear what the method of claim 5 is to encompass given that claim 1 claims the addition of 1,3-propanediol to a foodstuff, while claim 5 claims the “control” food has the same amount of 1,3-propanediol and a lesser amount of sour additives or sweeteners.  Regardless, where Dierbach et al. teach ranges of 1,3-propanediol, sour additive, and sweetener concentrations that overlap the claimed ranges, to have provided a first composition with one amount of sour additive and sweeteners and a second, control, composition with a higher amount sour additive and sweeteners would have been obvious over the teachings of Dierbach et al. where one could have adjusted the amounts of sour additive and sweetener and still provide a composition according to the disclosure of Dierbach et al. 
Regarding claim 6, Dierbach et al. teach that the presence of 1,3-propanediol increased the sourness perception when combined with citric acid (col. 15 lines 26-27).  Therefore, it would have been obvious to have decrease the amount of sour additives in the “tasteful composition” that also comprises 1,3-propanediol with the reasonable expectation that a suitably acidic composition would continue to be provided.
Regarding claim 7, given Dierbach et al. teach that the presence of 1,3-propanediol enhances sweetness (col. 4 lines 53-55), it would have been obvious to have decreased the amount of sweetener in a composition by at least 5% with the reasonable expectation that a suitably sweetened composition would still be provided, given the expected sweetness enhancement due to the presence of the 1,3-propanediol.
Regarding claim 8, Dierbach et al. teach a composition comprising 1875 ppm citric acid (i.e., sour additive), 320 ppm Reb A (i.e., sweetener) and 857 ppm 1,3-propanediol (Example 5).  The amount of 1,3-propanediol falls within the claimed range.  The amounts of citric acid and Reb A are lower than claimed.  However, Dierbach et al. generally teach 1,3-propanediol combined with 0.001% (10 ppm) to 0.07% (700 ppm) sweetener (col. 7 lines 40-42), and teach 1,3-propanediol combined with 1% (10,000 ppm) citric and malic acids (Examples 9 and 10).  The 1,3-propanediol modifies the acid perception (e.g., col 15 lines 45-50).  
Therefore, where Dierbach et al. teach an amount of 1,3-propanediol as claimed in combination with sweeteners and acids in amounts overlapping the claimed ranges, it would have been obvious to have provided a composition as claimed based on the teachings of Dierbach et al. given the amounts of the components claimed are consistent with the amounts of the components reported in the prior art.
Regarding claims 9, 10 and 12, Dierbach et al. teach a method of adding an amount of 1,3-propanediol to a composition comprising a bitter additive (e.g., KCl).  1,3-propanediol was included in the compositions in amounts of 0.5% (5000 ppm), 0.01% (100 ppm), 0.002% (20 ppm), 0.0005% (5 ppm) and 0.0001% (1 ppm) (Example 2).  These amounts fall within the range of claims 9 and 12 and encompass the range of claim 10.
Dierbach et al. also teach that 1,3-propanediol functions to reduce the bitterness of high intensity sweeteners, where the 1,3-propanediol is included at about 0.0001% (1 ppm) to about 0.006% (60 ppm) (col. 3 lines 24-30).
Additionally, Dierbach et al. teach the presence of 1,3-propanediol reduces the bitterness in samples of early grey and robusta coffee.  The 1,3-propanediol is included in the coffee and tea samples at 0.3% (3000 ppm) (Examples 11 and 12).
Dierbach et al. do not speak to the reduction in the amount of the bitter additive.  However, if one of ordinary skill wished to reduce the amount of bitterness provided by a bitter additive, it would have been obvious to have reduced the amount of bitter additive by 5% or more.  One of ordinary skill would have had the reasonable expectation that the reduction in the amount of bitter additives would in turn improve the taste of the composition.
Further regarding claims 9 and 13, Dierbach et al. do not speak to the addition of the 1,3-propanediol having an “improved mouthfeel” as claimed.  However, given that the method of Dierbach et al. results in the addition of an amount of 1,3-propanediol as claimed to a composition comprising a bitter additive, the resultant effects on mouthfeel are considered to be present to meet claims 9 and 13.
Regarding claim 11, given Dierbach et al. teach that the presence of 1,3-propanediol suppresses bitterness (col. 4 lines 50-53), and where bitterness is often undesirable in foodstuffs, it would have been obvious to have decreased the amount of bitter additives in a composition by at least 5% with the reasonable expectation that a composition having an “improved” mouthfeel would be provided, given the expected bitterness reduction due to the presence of the 1,3-propanediol.
Regarding claim 14, where Dierbach et al. teach compositions comprising citric acid (i.e., sour additive), Reb A (i.e., sweetener which is also bitter) and 1,3-propanediol (e.g., Example 5), Dierbach et al. is considered to teach a composition comprising one or more sour additives in a composition that also comprises one or more bitter additives.
Regarding claim 15, Dierbach et al. teach the presence of 1,3-propanediol reduces the bitterness in samples of earl grey tea and robusta coffee (Examples 11 and 12).  Both tea and coffee are known to contain caffeine.  Therefore, Dierbach et al. are considered to teach a method of improving the mouthfeel of a composition comprising a bitter additive, where the bitter additive is caffeine.
Regarding claims 16-18, where Dierbach et al. teach methods of improving tastes of food, beverages, confections and concentrate compositions, where the compositions comprise an acid in combination with 1,3-propanediol improves the flavor profile of the food or beverage.  The 1,3-propanediol is taught to be included in a range from 0.0001% to 0.006% by weight (i.e., 1 ppm to 60 ppm) (col. 4 lines 37-55), overlapping the claimed range for 1,3-propanediol.
Dierbach et al. specifically teach a composition comprising 1875 ppm citric acid (i.e., sour additive), 320 ppm Reb A (i.e., sweetener) and 857 ppm 1,3-propanediol, falling within the claimed range (Example 5).  This amount of 1,3-propanediol falls within the claimed range.
Therefore, where Dierbach et al. teach that the presence of 1,3-propanediol increased the sourness perception when combined with citric acid (col. 15 lines 26-27), it would have been obvious to have decrease the amount of sour additives in the “tasteful composition” that also comprises 1,3-propanediol with the reasonable expectation that a suitably acidic composition would continue to be provided.  This would have required no more than routine experimentation where Dierbach et al. generally teach that the presence of the 1,3-propanediol favorably modifies the flavor profile of compositions in which the 1,3-propanediol is included.
Regarding claim 17, Dierbach et al. teach that the presence of 1,3-propanediol increased the sourness perception when combined with citric acid (col. 15 lines 26-27).  Therefore, it would have been obvious to have decrease the amount of sour additives by at least 5% in the composition that also comprises 1,3-propanediol with the reasonable expectation that a suitably acidic composition would continue to be provided.
Regarding claim 18, given Dierbach et al. teach that the presence of 1,3-propanediol enhances sweetness (col. 4 lines 53-55), it would have been obvious to have decreased the amount of sweetener in a composition by at least 5% with the reasonable expectation that a suitably sweetened composition would still be provided, given the expected sweetness enhancement due to the presence of the 1,3-propanediol.
Regarding claim 19, where the compositions of Dierbach et al. comprise no bitter additive (e.g., Example 5), they are considered to comprise “substantially the same amount” of the one or more bitter additive to meet claim 19.
Regarding claim 20, where the compositions of Dierbach et al. do not comprise a bitter additive as set forth above with regard to claim 19, claim 20 is also considered to be met.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9:00 am-4:00 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791